Citation Nr: 0030246	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  98-09 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date prior to October 14, 1975 
for the grant of service connection for residuals of a shell 
fragment wound of the left posterior thigh; residuals of a 
shell fragment wound of the left elbow; scar of the right 
foot with callus formation; and a skin disorder, variously 
classified as dermatitis and dermatophytosis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from September 1967 
to April 1974.

This matter arises from a January 1998 rating decision which 
determined that clear and unmistakable error had not been 
committed in a September 9, 1974 rating decision which denied 
a claim for service connection for multiple disabilities.  
This appeal to the Board of Veterans' Appeals (Board) ensued.  
The Board has reviewed the procedural background of the case 
and determines that the issue should be recharacterized as it 
appears on the title page of this decision.


REMAND

An original claim for service connection for multiple 
disabilities was received in June 1974.  The disabilities for 
which the veteran sought service connection included the 
following:  left thigh injury; right foot injury; left arm 
injury; and skin condition of the back, chest, legs and 
thighs.  In his application for compensation, the veteran 
listed a mailing address in Philadelphia, Pennsylvania.

A VA examination in connection with the claims for service 
connection for the above disabilities was scheduled for July 
1974.  The veteran did not report for the scheduled 
examination.  

By letter dated September 9, 1974, the Philadelphia, 
Pennsylvania, RO informed the veteran that his claim for 
service connection had been denied because he had failed to 
report for the scheduled examination.  The letter advised 
that no further action would be taken unless the veteran 
informed the RO of his willingness to report for an 
examination by signing a statement which was included in the 
letter.  Further, the letter informed that upon receipt of 
notification from the veteran, an examination would be 
rescheduled and the claim would be reconsidered upon 
completion of the examination.  The letter was mailed to the 
veteran at his Philadelphia, Pennsylvania address.

A VA form advising of a change of marital status (VA Form 21-
686c), dated March 3, 1975, was provided by the veteran to 
the Winston-Salem, North Carolina, RO.  The form listed the 
veteran's address as being in Fayetteville, North Carolina.  
Correspondence regarding an education claim, dated March 19, 
1975, was mailed by the Winston-Salem, RO to the veteran at 
his North Carolina address.  A report of contact (VA Form 
119) regarding the education claim, prepared April 24, 1975, 
at the Winston-Salem, RO, also reflects the veteran's North 
Carolina address.

In a statement received at the Winston-Salem, RO, on October 
14, 1975, the veteran indicated that he had not heard from VA 
about his original claim for disability compensation.  The RO 
construed the statement as a new claim for service connection 
for multiple disabilities.

The veteran notified the Philadelphia RO of a change of 
address by completing a VA form for that purpose, dated 
October 24, 1975.  He requested that his claims folder be 
transferred to the Winston-Salem, RO.  He listed his old 
address as being in Philadelphia, Pennsylvania.  He listed 
his new address as being in Fayetteville, North Carolina.

The veteran reported for a VA examination scheduled in 
January 1976 in connection with what the Winston-Salem, RO 
deemed a new claim for disability compensation.  After 
reviewing service medical records and the report of the 
January 1976 VA examination, the RO granted service 
connection for several disabilities, effective October 14, 
1975.  The disabilities included the following:  gunshot 
wound scar, left upper posterior thigh, through-and-through; 
fragment wound, left elbow; dermatophytosis, generalized, 
variously diagnosed dermatitis of unknown etiology; and 
residuals, scar, right foot with callus.

In a statement dated in July 1997, the veteran alleged clear 
and unmistakable error for failure of the RO to grant service 
connection for several disabilities, effective April 19, 
1974, the day of his discharge from service.  (In fact, 
governing criteria provide that service connection, in 
appropriate cases, may not be granted earlier than the day 
following discharge from service, in this case, April 20, 
1974).  In any event, the veteran requested service 
connection, based on clear and unmistakable error, for the 
following disabilities:  gunshot wound, left upper posterior 
thigh, through-and-through; shell fragment wound left elbow; 
dermatophytosis, generalized, variously diagnosed dermatitis 
of unknown etiology; and residuals, scar, right foot with 
callus.  

In his July 1997 statement, the veteran argued that his 
failure to report for an examination, scheduled during July 
1974, should not have been the basis for the RO's denial of 
his original claim for service connection.  In this regard, 
he asserted that the RO should have adjudicated his claim 
based on service medical records.  Further, he argued that 
records in his claims file show that VA was aware of his 
change of address from Philadelphia to North Carolina as 
early as March 3, 1975, and well within the notification 
period for rescheduling an examination and adjudicating his 
claim.  In support of his argument that VA had notice of his 
change of address, the veteran mentioned the above-referenced 
VAF 21-686c, dated March 3, 1975; the VA response regarding 
the education claim, dated March 19, 1975; and the Report of 
Contact, VAF 119, dated April 24, 1975.  

The Board notes that the RO's notice letter, dated September 
9, 1974, informed the veteran that he had failed to report 
for an examination scheduled by VA in connection with the 
original claim for service connection for multiple 
disabilities.  The denial letter provided the veteran with a 
form by which he might express his willingness to appear for 
an examination.  In effect, the denial letter served as 
notice that RO had requested evidence, which was to be 
obtained by means of the scheduled examination.  Where 
evidence is requested in connection with an original claim is 
not furnished within one year after the date of the request, 
the claim will be considered abandoned.  38 C.F.R. § 3.158(a) 
(1999).  The same regulation was in effect during the period 
from September 9, 1974, to September 9, 1975.  

There is no documentation in the claims folder that the 
veteran responded to the RO's September 9, 1974 notice letter 
within the one year prescribed period.  However, in 
statements provided by the veteran in recent years, he 
appears to be contending that he would have reported for the 
examination scheduled for July 1974, if the RO had informed 
him of that examination at an address in North Carolina, 
rather than in Philadelphia, Pennsylvania.  Based on those 
statements, the Board has determined that the veteran is 
asserting that he did not abandon the 1974 claim.  

The RO has not addressed the abandonment question in 
connection with the current appeal.  However, that is the 
essential question germane to the appeal.  Finality does not 
attach to a claim which has been abandoned because such a 
claim is not the subject of a decision on the merits.  
Inasmuch as the 1974 claim was not a decision on the merits, 
it is not properly the subject of a clear and unmistakable 
error determination.  If the 1974 claims were not abandoned, 
they remained in an open status and service connection for 
the disorders at issue may be granted effective the day 
following discharge from service.  If the 1974 claims were 
abandoned, the grant of service connection for the disorders 
at issue may not have an effective date prior to October 14, 
1975.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should make a decision on 
whether or not the veteran's June 1974 
claims for service connection for the 
disorders at issue were abandoned 
pursuant to the provisions of 38 C.F.R. 
§ 3.158.  A decision with respect to 
abandonment must address two essential 
questions:  a)  Did scheduling the VA 
examination in July 1974 amount to a 
request by the RO for evidence which was 
essential for adjudicating the veteran's 
claims for service connection, or could 
an adjudication as to any or all of the 
four disabilities listed above have been 
accomplished exclusively by a review of 
service medical records?  b)  Did the 
September 9, 1974 notice letter, sent to 
the veteran at his Philadelphia address, 
provide sufficient notice of the 
veteran's failure to appear for a 
scheduled examination, or was the RO also 
under an obligation to send a copy of the 
September 9, 1974 notice letter to the 
veteran's address in North Carolina, an 
address of which the RO became aware at 
some point in time during the period from 
September 9, 1974 to September 9, 1975?

2.  After the development requested has 
been completed, if the decision remains 
adverse to the appellant on the remanded 
issue, the RO should issue a statement of 
the case and he and his representative 
should be afforded a reasonable time to 
respond thereto.  The statement of the 
case should provide pertinent laws and 
regulations with respect to effective 
dates as to grants of service connection 
and with respect to abandonment of 
claims.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant unless notified.  The purpose of 
this remand is to ensure due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



